Citation Nr: 1140212	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a cardiac disability, to include ischemic heart disease.

4.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.

5.  Whether the reduction in the disability rating for residuals of prostate cancer from 100 percent to 60 percent was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969, including service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) from February 2002 and May 2005 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the February 2002 decision, the RO reduced the disability rating for residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2002.

In the May 2005 decision, the RO denied the Veteran's petitions to reopen claims for service connection for hypertension and coronary artery disease as new and material evidence had not been received and denied entitlement to service connection for GERD.

In his December 2002 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In July 2011, he was notified that his Board hearing had been scheduled for a date in September 2011.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing. Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).
In December 2002, the Veteran requested a hearing before a hearing officer at the RO.  An informal hearing conference with a Decision Review Officer (DRO) was conducted in September 2004 and a report of that conference has been associated with the Veteran's claims folder.  The Veteran withdrew his request for a formal RO hearing at that time.

In May 2005, a DRO increased the disability rating for residuals of prostate cancer to 60 percent, effective May 1, 2002.

In February 2006, the Veteran requested a hearing before a hearing officer at the RO.  An informal hearing conference with a DRO was conducted in February 2007 and a report of that conference has been associated with the Veteran's claims folder.  The Veteran withdrew his request for a formal RO hearing at that time.

In November 2009, the Board remanded the service connection issues for further development.

The Veteran's claim for service connection for a cardiac disability was originally denied in an unappealed rating decision in October 2000.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, as discussed below, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-6 (2004).

The Veteran had also perfected appeals with regard to the issues of entitlement to service connection for a lower back disability and bilateral peripheral neuropathy of the upper and lower extremities.  In February 2006 and July 2008, service connection was granted for these disabilities and, thereby, the appeal as to these issues was resolved.

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal, as to the issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension and entitlement to service connection for GERD, was requested.

2.  The Veteran served in Vietnam during the Vietnam War era.

3.  The Veteran has been diagnosed as having ischemic heart disease, which is present to a compensable degree.

4.  The Veteran has received no treatment for prostate cancer since June 2000.

5.  Since May 1, 2002, the residuals of prostate cancer have been manifested by a voiding dysfunction requiring the wearing of absorbent materials which must be changed if the Veteran is unable to immediately find a restroom; there is no renal dysfunction.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension and entitlement to service connection for GERD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for a cardiac disability, namely ischemic heart disease, are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.104, Diagnostic Codes (DCs) 7005, 7017 (2011); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

3.  The criteria for reduction in the disability rating for residuals of prostate cancer from 100 to 60 percent were met, effective May 1, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.343(a), 3.344, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7527, 7528 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension and GERD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In the present case, the Board sent the Veteran a letter in June 2011 and asked him to clarify which issues he wished to continue on appeal.  He responded that he wished to "drop" the issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension and entitlement to service connection for GERD.  Therefore, the Veteran has withdrawn the appeal as to these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



Service Connection for a Cardiac Disability and Residuals of Prostate Cancer Rating Reduction

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim for service connection for a cardiac disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The VCAA applies to "claims" and "claimants".  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The appeal as to the rating reduction for residuals of prostate cancer arises from actions initiated by the RO under the requirements of regulations discussed below.  The rating reduction and appeal did not arise from a "claim."  Hence, the VCAA is not applicable.

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including an April 2010 VA examination report, reveal that the Veteran has been diagnosed as having ischemic heart disease, to include coronary artery disease.  His medical records further indicate that he underwent an angioplasty and coronary artery bypass graft and has experienced numerous cardiac symptoms over the years (e.g. chest pain and tightness, palpitations, shortness of breath), and has a history of medication use for his cardiac disability.  Thus, the Veteran's ischemic heart disease has clearly become manifest to a degree of 10 percent or more since service.  See 38 C.F.R. § 4.104, DCs 7005, 7017.

As the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  He has been diagnosed as having ischemic heart disease, which manifests to a degree of 10 percent or more.  Service connection for a cardiac disability, diagnosed as ischemic heart disease, is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

Rating Reduction

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, DC 7528 as malignant neoplasms of the genitourinary system.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination, shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 (a), (b) prescribe additional requirements for rating reductions but only apply to ratings that have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).

At the time of the February 2002 reduction, the 100 percent rating for the Veteran's prostate cancer had been in effect since March 2000.  Thus, as the rating for prostate cancer had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a), (b), which provide additional regulatory hurdles to rating reductions, do not apply.  

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Malignant neoplasms of the genitourinary system are rated under 38 C.F.R. § 4.115b, DC 7528.  The provisions of DC 7528 have been interpreted as follows:

The rule actually requires an examination, not a reduction, six months after the assignment of total benefits.  If the claimant remains totally disabled, the 100 percent rating will continue without interruption.  A total rating will extend indefinitely after treatment is discontinued, with a required VA examination six months thereafter.  If the results of this or any subsequent examination warrant a reduction in rating, the reduction will be implemented under the provisions of 38 C.F.R. § 3.105(e).  

There can be no reduction at the end of six months since any proposed reduction would be based on the examination and the notification process can begin only after the examination is reviewed.  This method also has the advantage of offering a veteran more contemporary notice of any proposed action and, under the provisions of  38 C.F.R. § 3.105(e), expanding the opportunity to present evidence showing that the proposed action should not be taken.  59 Fed. Reg. 2525-6 (Jan. 18, 1994).

Additionally, postoperative residual disability of the prostate gland is rated as either a urinary tract infection or as voiding dysfunction whichever is greater.  38 C.F.R. § 4.115(b), DC 7527.

The rating reduction for prostate cancer was proposed in an August 2001 rating decision and implemented in the February 2002 rating decision, effective May 1, 2002.  

In the August 2001 rating decision, the RO proposed to reduce the disability rating for residuals of prostate cancer from 100 percent to 20 percent.  At that time, the RO noted a July 2001 VA examination report which explained that the Veteran had undergone a radical prostatectomy in November 1999 following a diagnosis of prostate cancer and that he subsequently received 38 radiation treatments.  Such treatments ended in June 2000.  He reported urinary and bowel problems and erectile dysfunction, but no other symptoms associated with the genitourinary system.  Overall, the VA examination report reflected no evidence of local recurrence or metastasis of cancer and only residual urinary problems.  Thus, a 20 percent rating was warranted based on the severity of the Veteran's voiding dysfunction.

The August 2001 rating decision notified the Veteran that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  Therefore, the August 2001 decision provided proper notice in accordance with 38 C.F.R. § 3.105(e).

In the February 2002 rating decision, the RO reduced the disability rating for residuals of prostate cancer from 100 percent to 20 percent, effective May 1, 2002. The reduction was based on a finding that there was no evidence of active malignancy or anti-cancer therapy, and only residual urinary problems which warranted a 20 percent rating under DC 7528 based on voiding dysfunction.  In May 2005, a 60 percent rating was assigned for residuals of prostate cancer based on voiding dysfunction, effective May 1, 2002.  This is the maximum schedular rating under DC 7528 for voiding dysfunction.

Private treatment records dated from November 1999 to June 2000 reflect that the Veteran was diagnosed as having prostate cancer and underwent a radical perineal prostatectomy in November 1999.  Examinations prior to the surgery did not reveal any evidence of local regional or distant metastases.  As a result of persistently elevated prostate-specific antigen (PSA) levels following the surgery, he subsequently received a series of radiation therapy treatments beginning in May 2000.  Furthermore, he reported mild incontinence and erectile dysfunction, but he did not wear a pad during the day.  Examinations revealed an absent prostate with no evidence of palpable cancer recurrence.

A September 2000 VA examination report indicates that the Veteran reported that following the 1999 prostate surgery, he underwent 38 radiation treatments which were completed in July 2000.  He experienced lethargy and weakness, but denied any anorexia or weight changes.  He urinated every 1 to 2 hours, had to get up approximately 2 to 3 times each night to urinate, and experienced occasional dysuria and erectile dysfunction.  However, there was no hesitancy, change in stream, urinary incontinence, recurrent urinary tract infections, or renal colic.  Diagnoses of impotence and prostate cancer, status post radical prostatectomy and radiation therapy were provided.  (The RO has granted special monthly compensation based on the loss of use of a creative organ).

A November 2000 VA examination report indicates that the Veteran reported that due to the radiation treatments he received following his radical prostatectomy, his most recent PSA level had fallen to 0.07.  His urologist had informed him that his prostate cancer seemed to be in remission.  The diagnosis was prostate cancer.

Private treatment records dated from December 2000 to August 2001 reveal that the Veteran completed radiation treatments in June 2000.  He reported erectile dysfunction and occasional urgency incontinence.  Examination revealed an absent prostate with no evidence of locally recurrent disease.

A mandatory VA examination, conducted for purposes of assessing the severity of the Veteran's residuals of prostate cancer pursuant to DC 7528, was conducted in July 2001.  The examination report reflects that the Veteran again reported that he had completed his post-surgical radiation treatments at the end of June 2000.  Since that time, his urinary symptoms had worsened.  He experienced frequency, occasional incontinence (if he was unable to get to a restroom immediately), and very severe urinary urgency.  He wore absorbent pads and sometimes had to change them during the day if he experienced incontinence.  He urinated once every hour while awake and approximately twice each night.  There was no dysuria, gross hematuria, or weak stream with post-void dribbling.  He experienced frequent bowel movements (approximately 6 times each day) which were often loose and watery, but there was no fecal incontinence.  There were no other genitourinary complaints other than erectile dysfunction.

Examination revealed that prostate tissue was absent and that there were no palpable nodules.  The Veteran was diagnosed as having residuals of prostate cancer.

Private treatment records dated from December 2001 to January 2002 indicate that the Veteran's PSA level was 0.07 and that examination revealed a fullness in the left prostatic fossa that was suspicious.  He was diagnosed as having prostate cancer, status post radical prostatectomy with persistently elevated PSA.  He was advised to return for a follow up visit with his private treatment provider 12 months following a January 2002 examination.

A December 2001 examination report from Sumpter Urological Associates, P.A. reflects that digital rectal examination revealed a fullness in the left prostatic fossa that was suspicious, the evidence reflects that the Veteran has not undergone additional surgery or therapy for prostate cancer since June 2000 and there has been no clinical confirmation or other report of any recurrence or metastases of the cancer.  

A schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343(a).  In this case, examinations have shown that prostate cancer has not recurred and that there are only urinary residuals of the disease and its treatment.  Hence, examinations have shown material improvement and the residuals of prostate cancer should be rated pursuant to DC 7527 and the Note to DC 7528.
 
The Veteran's residuals of prostate cancer are most appropriately rated in terms of voiding dysfunction, as there is no medical or lay evidence of renal dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a.

The Veteran has been assigned a 60 percent rating based upon urinary leakage, effective May 1, 2002.  This is the maximum possible schedular rating for voiding dysfunction and it contemplates urinary leakage which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  Thus, as the evidence demonstrated improvement and that there has been no evidence of renal dysfunction at any time since the rating reduction became effective, a rating higher than 60 percent was not warranted at the time of the rating reduction. 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There has been no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected residuals of prostate cancer, and particularly in connection with the rating reduction.  The symptoms of his disability are dysuria, erectile dysfunction, and urinary frequency, urgency, and incontinence.  The Veteran has been granted service connection for erectile dysfunction and is in receipt of special monthly compensation (SMC) for loss of use of a creative organ.  His symptoms of residuals of prostate cancer are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted and the provisions of 38 C.F.R. § 3.321 could not serve as a basis for restoring the 100 percent rating or finding that the reduction to 60 percent was improper.  

The Court has held that total ratings for compensation (TDIU) are elements of all rating decisions.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the evidence at the time of the rating reduction showed only that the Veteran was a retired firefighter and there had been no allegation or evidence of unemployability due to service connected disability.  He was subsequently granted TDIU, effective August 25, 2006.
.  

In light of the foregoing, the Board concludes that, pursuant to the provisions of 38 C.F.R. §§ 3.105(e) and 3.343(a), the evidence shows that the reduction in the rating for residuals of prostate cancer from 100 to 60 percent was proper.  Hence, the appeal must be denied. 


ORDER

The appeal, as to the issues of whether new and material evidence has been received to reopen a claim for service connection for hypertension and entitlement to service connection for GERD, is dismissed.

Entitlement to service connection for a cardiac disability, namely ischemic heart disease, is granted.

The reduction in the rating for residuals of prostate cancer from 100 percent to 60 percent was proper; the appeal is denied.


REMAND

In an April 2008 rating decision, the RO denied entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  In August 2008, the Veteran submitted a VA Form 9 and requested that a decision be made regarding his "diabetes evaluation."  The Veteran's statement is considered a notice of disagreement with the April 2008 rating decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should issue a statement of the case as to the issue of entitlement to an increased rating for diabetes mellitus.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


